*743On Application for Rehearing.
Breaux, J.
Mrs. Tassin, opponent and appellant, in her application for a rehearing, complains of the judgment appealed from in so far as it amends the executor’s account, and she represents that, in this particular, it was rendered ultra petitum and is error.
The conclusion of the lower court on this point was logical, but it was not supported by special and express pleadings. The executor and the heirs were, as relates to Mrs. Tassin’s renunciation of benefit under her late father’s will, silent, in so far as the pleadings in the lower court shows; they suggested no amendment of the pleadings after the renunciation had been made.
In view of this fact, and also in view of the fact that it is suggested that the brothers of Mrs. Tassin have not claimed the benefit of the renunciation, and in view of the further fact that it is inti-. mated or that, perhaps, it may be inferred, they never will make the claim.
We have concluded to amend the judgment appealed from to some extent; in accordance with the prayer of the petition, also, to amend our decree.
It is ordered and decreed that to Mrs. Tassin is reserved all claims she may have under the will, to this extent only: we do not pass upon her rights, after having renounced as before stated; nor do we pass upon the rights of her brothers, as to whether they can avail themselves of the benefit of the renunciation, after the homologation of the executor’s account-in so far as not opposed and in view of the circumstances of the case. We do not pass upon the question at all; we reserve the rights of all parties as relates to the renunciation; whether or not it shall be enforced as originally made, and to that end, and to try and decide that issue only, the case is remanded. The costs to abide the final result of this case.
With this amendment pur decree remains.
Rehearing refused.